Br the Court.
The defendant’s entry is so vague and uncertain that it can be of no validity in the present suit. In Cowan’s entry we find some uncertainty, and part of what he calls for, to-wit: “to include the head waters,” etc., absolutely impossible, but we find part of his call to be precise and certain, to-wit: “to include his cabin.” We are of opinion that such part of the entry as is uncertain and impossible, as there is a sufficiency thereof certain to answer the requisition of the law, agreeably to former determinations of the court, ought to be considered 'as surplusage, and that the plaintiff must depend on the certain part only. We *29are of opinion that the plaintiff’s entry, surveyed in a square form, with the lines of equal length, and running to the cardinal points, and the cabin called for in the center of the survey, is surveyed in a proper manner.
Judgment for the plaintiff for 515 acres, and costs.